         Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 1 of 11
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 26, 2019

BY ECF

Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

         Re:      United States v. David Middendorf, et al.,
                  18 Cr. 36 (JPO)

Dear Judge Oetken:

       The Government writes to respond to the July 10, 2019 letter of defendants David
Middendorf and Jeffrey Wada (the “Defendants’ Letter”), in which they challenge the
Government’s calculation of loss under the United States Sentencing Guidelines (the “Guidelines,”
or “U.S.S.G.”), as well as the amount of restitution due to the PCAOB. 1 (Dkt. No. 370.)

    I.         Procedural History

        Many of these arguments regarding loss calculations and restitution were made by
Middendorf and Holder in their objections to their Presentence Reports prepared by the Probation
Department, in May and June (“PSRs”). Both Holder and Middendorf now have final PSRs,
reflecting their objections and the Government’s response.

        Holder was initially scheduled to be sentenced on July 17, 2019, and the issues of loss
calculations and restitution were again addressed in Holder’s sentencing submission, submitted
July 3, 2019, and the Government’s sentencing submission regarding Holder, submitted on July
10, 2019.

        On July 10, 2019, defendants submitted the Defendants’ Letter, asking to be heard on these
two issues in advance of Holder’s sentencing. The Court issued on order on July 22, 2019, asking
the Government to respond to the Defendants’ Letter by July 26, 2019, and scheduling a hearing
on the amount of loss and restitution for August 1, 2109.

1
 The Government has already responded to defendant Cindy Holder’s arguments on these two
points in its sentencing submission for Holder’s sentencing. The Government therefore responds
only to Middendorf and Wada’s arguments here, and refers to them as the “defendants” for
purposes of this letter.
           Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 2 of 11
Letter to the Honorable J. Paul Oetken
Page 2 of 11


    II.      Applicable Facts

          A. Loss Calculations

      The Government argues, and the Probation Department concurs, that the applicable loss
amount is calculated as follows:

          Development Costs of the Misappropriated Lists
          Planning/Preparation Cost of Misappropriated 2015 List    $623,470
          Planning/Preparation Cost of Misappropriated 2016 List    $123,274 2
          Planning/Preparation Cost of Misappropriated 2017 List    $567,228

          PCAOB Response Costs
          Cost of Ten Additional 2016 Inspections                   $492,622
          Planning/Preparation Cost of New 2017 List                $262,635

The explanation of how these numbers were calculated, as well as supporting documentation, was
provided by the PCAOB in its June 4, 2019 Victim Impact Statement and Request for Restitution,
supporting declarations from Acting General Counsel John Cook and outside counsel Justin Shur
(the “Cook Declaration” and “Shur Declaration”), and supporting exhibits. (Dkt. No. 358.)

         Middendorf, Whittle, and Britt, who were involved in the theft of the 2015, 2016, and 2017
lists, are responsible for all of these costs, which total $2,069,229. (Final Middendorf PSR ¶¶ 41-
42.) This results in a sixteen-point Guidelines enhancement, pursuant to U.S.S.G. § 2B1.1(b)(1)(I),
because it falls within the range of $1.5 to $3.5 million.

        Holder and Wada, who were involved in the theft of the 2016 and 2017 lists, are responsible
for only the 2016 and 2017 costs, which total $1,445,759. (Final Holder PSR ¶¶ 41-44.) This
results in a fourteen-point Guidelines enhancement, pursuant to U.S.S.G. § 2B1.1(b)(1)(H),
because it falls within the range of $550,000 to $1.5 million.

          B. Restitution

        The PCAOB seeks restitution for (i) the development costs of the misappropriated lists, set
forth above, as well as (ii) legal fees and expenses of $665,624.45 incurred during their
participation in the investigation and prosecution of the instant offense. These costs total
$1,904,990.45. The PCAOB is also seeking prejudgment interest at a rate of no less than 2.3%.




2
  This cost is much lower because only 12 of the 52 inspections on the 2016 list were
misappropriated. The Government therefore multiplied the total cost of creating the 2016 list by
12/52, to estimate the value of the 12 inspections that were misappropriated.
           Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 3 of 11
Letter to the Honorable J. Paul Oetken
Page 3 of 11


    III.      The Loss Amount Was Properly Calculated

        Defendants argue that the applicable Guidelines loss amount is zero, because the PCAOB
did not suffer any pecuniary loss from the offense conduct. Defendants further argue that even if
the PCAOB suffered pecuniary loss, in counting both the development costs of the stolen
inspection lists (the “List Development Costs”) and the costs of the PCAOB’s remedial actions
once it learned of the theft (the “Response Costs”), the Government is improperly double-counting
PCAOB’s loss. Last, defendants argue that even if the PCAOB suffered pecuniary loss, the
evidentiary record does not justify the PCAOB’s calculations of the loss amounts for the List
Development Costs and one set of Response Costs.

        For the reasons set forth below, the PCAOB did suffer pecuniary harm, and has provided
ample documentation justifying the loss amounts set forth in the PSRs. While the Government
believes that the loss is properly calculated as both List Development Costs and Response Costs,
and that combining these two distinct harms does not result in double counting, to narrow the
issues before the Court at sentencing, it is prepared to proceed on just the List Development Costs
at sentencing. In the alternative, the Court should consider the Response Costs, as another way of
estimating the pecuniary harm to the PCAOB. Under either theory, the Court should apply a
fourteen-point Guidelines enhancement to all defendants. 3

           A. The PCAOB Suffered Actual Losses From Defendants’ Actions

         The defendants argue that the PCAOB did not suffer any loss as a result of the offense.
The commentary to U.S.S.G. § 2B1.1 defines loss as “pecuniary harm,” or “harm that is monetary
or that otherwise is readily measurable in money.” U.S.S.G. § 2B1.1. cmt. 3(C). Defendants argue
that “the PCAOB’s interest in the inspection information was regulatory, not economic.” (Defs.
Letter 4, 5.) The defendants do not explain why this is so, other than to argue that the only harm
that occurred here was “damage to the integrity of a regulatory system,” and the undermining of
the PCAOB’s statutory mission. (Id. at 5.) These are certainly non-monetary harms that the
PCAOB suffered. But the PCAOB also suffered two types of monetary harms, which are the basis
of the Government’s Guidelines calculation.

              i.    The Harm to the PCAOB Can Be Estimated Using the Development Costs of
                    the Inspection Lists

      First, the PCAOB suffered a pecuniary harm because its inspections lists, which had a
monetary value, were stolen. The Court has already determined at trial that the inspection lists

3
 If the Court determines that List Development Costs are a reasonable estimate of the loss to the
PCAOB, the loss amount attributable to Middendorf, Whittle, and Britt is $1,239,366, and the loss
amount attributable to Holder and Wada is $615,896. If the Court determines that Response Costs
are a reasonable estimate of loss, the loss amount attributable to all defendants is $829,863.
All of these amounts falls within the fourteen-point enhancement range of $550,000 to $1.5
million. See U.S.S.G. § 2B1.1(b)(1)(H).
         Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 4 of 11
Letter to the Honorable J. Paul Oetken
Page 4 of 11


were the PCAOB’s property, which had value. The defendants now try to revisit the Court’s
determination, arguing that the inspection lists did not have a monetary value. They should not be
allowed to do so in the context of sentencing, but in any event, their argument is meritless. If the
inspection lists did not have any value, KPMG employees would not have made efforts to
misappropriate and use them. If they did not have any value, the PCAOB would not have spent
so much time and money creating them – and indeed, continue to this day to spend significant
resources creating each year’s inspections list.

        When the defendants misappropriated and used those inspection lists, they converted
something of value from PCAOB, which caused pecuniary harm to the PCAOB. It is true that this
pecuniary harm is hard to calculate with precision. But this does not mean that it does not exist.
The precise monetary harm to a victim is often difficult to calculate in fraud causes, which is why
the Guidelines commentary provides that courts need only make a “reasonable estimate of the
loss.” U.S.S.G. § 2B1.1. cmt. 3(C). To do so, the commentary offers courts a non-exhaustive list
of factors that courts may consider when determining loss. Id.

        The best way to calculate the loss to PCAOB from the misappropriation and use of the lists
is by estimating the development costs of the inspection lists. This is the approach suggested by
the Guidelines commentary, which states that when proprietary information, such as trade secrets,
is stolen from a company, development costs may be used to calculate loss. Id. at 3(C)(ii). This
is an apt analogy, as there are many similarities between trade secrets and the inspection lists. In
both situations, the fair market value may be hard to assess, because the information has never
been offered on the market. In both situations, the information derives its value from its secrecy,
and once the information is misappropriated, it loses its value.

         But even if the trade secrets analogy is not perfect, the general principle applies that “where
goods have no readily ascertainable market value, ‘any reasonable method may be employed to
ascribe an equivalent monetary value to the items.’” United States v. Wilson, 900 F.2d 1350, 1356
(9th Cir. 1990) (quoting United States v. Drebin, 557 F.2d 1316, 1331-32 (9th Cir. 1977) and
United States v. Lester, 282 F.2d 750, 755 (3rd Cir. 1960)). Using development costs to estimate
loss, as evidenced by this Guidelines commentary, is a reasonable method. Indeed, several courts
have accepted that development costs can be an appropriate metric to estimate loss in fraud or theft
cases, although they have sometimes taken issue with sufficiency of the factual record before them
at sentencing. See, e.g., United States v. Ameri, 412 F.3d 893, 900 (8th Cir. 2005); United States
v. Wilson, 900 F.2d 1350, 1356 (9th Cir. 1990); United States v. Nosal, 2014 WL 121519, at *1
(N.D. Calif. Jan. 13, 2014); United States v. Yan Zhu, 2012 WL 359734, at *3-4 (D.N.J. Feb. 2,
2012). 4

4
  Yan Zhu is surprisingly cited by defendants as an example of a court rejecting the use of
development costs as an estimate of loss. (Defs. Letter 5.) The Court in Yan Zhu did no such
thing: it accepted, as did the parties, that development costs were the appropriate way to estimate
loss. It then held that, under the factual record established by the parties in the case, the
Government had not shown that there was any actual loss to the employer whose information had
been stolen. 2012 WL 359734, at *4-*6. Yan Zhu therefore supports the Government’s argument
in the instant case, as it acknowledges that development costs are an appropriate metric in this
         Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 5 of 11
Letter to the Honorable J. Paul Oetken
Page 5 of 11


           ii.     The Harm to the PCAOB Can Be Estimated Using the Response Costs of
                   Measures Taken After the Fraudulent Scheme Was Discovered

        The second type of pecuniary harm suffered by the PCAOB is its Response Costs, that is,
the cost of the steps that it took to address the harm caused by the misappropriation and use of the
lists.5 Defendants argue that including these response costs double counts the losses in 2016 and
2017. (Defs. Letter 10.) As noted above, without conceding this point, the Government is prepared
to proceed only on Development Costs or, in the alternative, Response Costs.

        Defendants do not argue that the Response Costs are not pecuniary harms, nor could they.
The Guidelines clearly provide that such remedial measures, where reasonably foreseeable, may
be counted as losses. In one example, the commentary states that if the fair market value of the
property unlawfully taken is impracticable to determine or inadequately measures the harm, the
court should take into account the cost to the victim of replacing that property. U.S.S.G. § 2B1.1
cmt. (3)(C)(i). In another example, the commentary states that the court may consider the “cost of
repairs to damaged property.” U.S.S.G. § 2B1.1 cmt. (3)(C)(iii). And in the specific context of
procurement fraud cases, the commentary provides a specific “rule of construction” noting that
loss may include the costs to the Government of repeating or correcting the affected procurement


situation, while noting that the Government had not met its burden of proof to demonstrate specific
development costs in that case.
The other cases cited by defendants are similarly inapplicable or unpersuasive. In United States
v. Pu, 814 Fed 818 (7th Cir. 2016), the defendant stole company trade secrets from two employers.
There, the Government did not argue actual loss, but only intended loss. Id. at 824. The Seventh
Circuit held that, given the absence of any evidence of the defendant’s intent, the Government had
not shown that the defendant intended to cause a loss to the victims that equaled the cost of
development. Id. at 826. This is very different from the instant case, where the Government is
arguing actual loss, and has put sufficient evidence on the record of the actual loss to PCAOB.
In United States v. Snowden, 806 F.3d 1030 (10th Cir. 2015), the Tenth Circuit affirmed the district
court’s sentencing of a defendant who stole proprietary data from his employer. The Tenth Circuit
noted in dicta that “[d]evelopment costs seem to us to be a reasonable measure of the severity of
offenses such as Defendant’s,” but that the Government had not adequately tied the development
costs to any loss suffered by the former employer. Id. at 1033. Unlike Snowden, this case has
ample record evidence that supports a loss calculation based on development costs.
5
  Defendants argue that because PCAOB was not able to do anything to fix the 2015 inspections,
after learning of the theft of the 2015 list only in 2017, this shows that the theft of the 2015 list
caused no loss. (Defs. Letter 6.) This is simply not true: in fact, after learning of the theft of the
2015 list, PCAOB spent about 2,900 hours reevaluating KPMG’s remediation for the 2014
inspection year, and made public Part II of KPMG’s 2014 and 2015 inspection reports. (Cook
Decl. 18.) PCAOB did not, however, include these hours in their cost estimate. (Id.) Further,
defendants’ argument ignores the fact that the misappropriation of PCAOB’s secret inspection
lists, including the 2015 list, was itself a loss to PCAOB, regardless of whether any remedial steps
were taken.
        Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 6 of 11
Letter to the Honorable J. Paul Oetken
Page 6 of 11


action, plus any increased costs to procure the product. U.S.S.G. § 2B1.1 cmt. (3)(A)(v)(II). These
various formulations all address similar concerns: that where it is hard to estimate the value of the
misappropriated property, the steps that the victim had to take to address the theft or fraud is a
reasonable estimate of its loss. And this is of course perhaps the most direct understanding of
pecuniary harm: the cost of the steps that the victim had to take to make itself whole and remedy
the harm. That is exactly what the PCAOB did here – it took these steps to remedy the harm
inflicted by the misappropriation and use of its inspection lists. It conducted ten additional 2016
inspections and it created a new 2017 inspection list.

       B. The Government’s Loss Estimates Are Properly Supported By the Record

        Defendants next argue that even if the Development Costs and Response Costs can be used
to estimate loss, the Government has not produced sufficient evidence of these costs. (Defs. Letter
6-10.) They claim that the Government has not carried its burden of proof because it has not shown
how many hours specific employees actually worked to develop the inspection lists or conduct
replacement inspections.

        In fact, the PCAOB provided a detailed Victim Impact Statement and declaration from its
acting general counsel, John Cook, which was accompanied by seven supporting exhibits that set
forth the underlying data. 6 (Dkt. No. 358.) These documents set forth the specific tasks that the
PCAOB included in the Development Costs and Response Costs, how it estimated the hours that
different employees spent on each task, and how it multiplied those hours by the cost to the
PCAOB of employing those employees, to reach a concrete development cost for each list, and
concrete response costs. The PCAOB also provided the charts showing these calculations, broken
down by employee, date range, and specific tasks, where applicable. This is in addition, of course,
to the testimony at trial about the cost to PCAOB of creating the lists. This evidentiary record is
more than sufficient to allow the Court to make a reasonable estimate of loss. Indeed, “a district
court is not required to calculate loss with absolute precision, but need only by a preponderance of
the evidence make ‘a reasonable estimate of the loss’ given the available information.” United
States v. Binday, 804 F.3d 558, 595 (2d Cir. 2015) (quoting U.S.S.G. § 2B1.1 cmt. 3(C)) (internal
quotation marks omitted).

           i.      Development Costs

        The PCAOB took care to provide the best available estimate of its Development Costs.
Indeed, due to different recordkeeping among departments, it used four different methods to
calculate the hours that different types of employees spent on Development Costs.

      The first method was used for lower-level Division of Registration and Inspection (“DRI”)
employees, who entered the time that they expected to work on creating inspection lists in a
PCAOB system called “StaffTrak,” using the code “Planning.” (Cook Decl. 10.) These accounted

6
 Defendants spend a significant portion of their letter criticizing the evidence introduced at trial.
But this is not the relevant inquiry: the question is whether the Court now has before it sufficient
evidence to determine loss. As discussed herein, it does.
        Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 7 of 11
Letter to the Honorable J. Paul Oetken
Page 7 of 11


for the majority of the hours that PCAOB employees spent creating the lists: 5,124 hours in 2015;
4,430 hours in 2016; and 3,408 hours in 2017. (Cook Decl. Ex. 1.)

        Defendants argue that these StaffTrak records are unreliable, because the “Planning” code
is over inclusive. (Defs. Letter 8.) Defendants do not explain why they believe that this code is
over inclusive. The PCAOB stated that “Planning” is used when its employees spend time on
inspection planning and generating the inspection list, tasks which undoubtedly qualify as
development costs of the inspection lists. In the absence of any countervailing evidence, therefore,
the Court should accept the PCAOB’s use of the Planning Code to estimate time spent creating the
inspection lists.

         Defendants also argue that the StaffTrak records are not a reasonable estimate, because
they are only a prospective estimate of how an inspector expects to be spending time. (Defs. Letter
8.) The PCAOB concedes that the StaffTrak records are prospective estimates of how inspectors
expect to spend their time, but notes that they provide a reasonable estimate of the time employees
spent on the inspection list, and provide the best estimate available. (Cook Decl. 10.) The
Guidelines calculation does not require more.

        The second method used to estimate costs was for DRI team leadership. These employees
did not use the “Planning” code in their StaffTrak entries, and the PCAOB determined that the
StaffTrak code that they did use was over inclusive, so the PCAOB undertook the laborious job of
reviewing all Microsoft Outlook calendar meeting records to identify when leadership attended
meetings that concerned KMPG planning. These hours were the smallest numbers of the four
categories: 72 hours in 2015; 51 hours in 2016; 191 hours in 2017. (Cook Decl. Ex. 1.) Defendants
argue that these estimates are high because other topics may have been discussed at these meetings.
Defendants do not offer any support for this assumption, and indeed, the Cook Declaration is clear:
the Outlook records were used for meetings that concerned KMPG planning. (Cook Decl. 11.)
The PCAOB also noted that by using only these Outlook meeting records, it was almost certainly
underestimating the time that the leadership spent on the lists, as it did not include time that
leadership spent developing or reviewing the inspection lists outside the meetings. (Id.)

        The third method used to estimate costs was for Economic and Risk Analysis analysts
within the Risk Analysis Group (“ERA-RA analysts”). ERA-RA analysts did not track their time,
so instead PCAOB surveyed these analysts to estimate the average amount of person-hours
required to perform each relevant task in 2017. (Id. at 6-7.) That average time was then multiplied
by the number of times each analyst performed the task, to get a total number of hours spent
creating the inspection lists. This estimate was 1,127 hours in 2015; 1,122 hours in 2016; and
1,491 hours in 2017. (Cook Decl. Ex. 1.)

         Defendants argue that the PCAOB should not assume that the average time per task for
2017 was the same in 2015 and 2016, given the difference in the total development costs in 2015
($623,470) versus 2017 ($492,622). (Defs. Letter 9.) As a preliminary matter, it is not clear why
defendants think that this variation will benefit them. The development costs of the 2015 list were
higher than in 2017, and DRI and the other ERA group, ERA-BI, both spent more hours developing
the list in 2015 than in 2017. (Cook Decl. Ex. 1.) So to the extent there was variation in the ERA-
         Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 8 of 11
Letter to the Honorable J. Paul Oetken
Page 8 of 11


RA hours required to perform each relevant task, it may well be that ERA-RA analysts spent more
time on the lists in 2015 than in 2017, and the current estimate, which uses 2017 averages, is in
fact an underestimate.

         The fourth method used to estimate costs was for Economic and Risk Analysis analysts
within the Business Intelligence Group (“ERA-BI analysts”). ERA-BI analysts also did not track
their time, but were able to estimate the time they spent on the inspection lists because they perform
two discrete tasks, template creation and template customization, which occupy substantially all
of their time while they have those tasks. (Cook Decl. 8.) The analysts were able to reconstruct
from their files the dates on which they received the tasks and the dates on which they completed
the tasks, and thereby estimate the time they spent on those tasks. (Id. at 7-9.) Defendants argue
that the PCAOB has not provided the underlying data, but the Cook Declaration is very detailed
on this point, and is sufficient.

        Last, the PCAOB applied an overall multiplier of 1.25 to each employee’s hourly rate, to
account for the overhead costs that are not captured by that employee’s salary alone. (Cook Decl.
Ex. 1.) These overhead costs include benefits paid to employees and taxes. As noted in the Cook
Declaration, this is a common means of calculating the cost of employing an individual. (Cook
Decl. 16.) Defendants argue that the PCAOB would have paid these benefits irrespective of the
project worked on by employees. (Defs. Letter 9.) But this fails for the same reasons set forth in
the Government’s Holder sentencing submission: the fact that PCAOB workers are salaried
employees who also worked on other matters does not mean that the cost of their employment
while they were creating the inspection lists cannot be counted as development costs. (Gov’t
Holder Sent. Subm. 6-8.)

       Defendants’ challenges to the PCAOB’s estimates of Development Costs are therefore
without merit. But even if some of these challenges had merit, thereby reducing the Development
Costs estimate slightly, they would not change the Guidelines calculation. The Development Costs
applicable to Middendorf were $1,239,366, and the Development Costs applicable to Wada were
$615,896. These numbers are well above the threshold of $550,000 for the next-lowest Guidelines
bracket.

        Further, the PCAOB estimate of development costs was conservative in several important
ways. Some have already been noted, such as the PCAOB’s failure to include time that its
leadership spent reviewing the inspection lists. The PCAOB also did not include hours spent
creating inspection lists by employees outside ERA and DRI, such as the Office of the General
Counsel and Office of the Chief Auditor. (Cook Decl. 17.) The Court can therefore be confident
that even if some of PCAOB’s Development Costs were slightly overestimated, the total costs still
fall within the range for a 14-point Guidelines enhancement.

           ii.     Response Costs

        PCAOB calculated the Response Cost of creating its new 2017 inspection list using the
same methods identified above. (Cook Decl. 7; Id. at Ex. 1.) Defendants’ challenges to the DRI
costs have been discussed above. Because ERA-BI analysts did not perform any work on the new
          Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 9 of 11
Letter to the Honorable J. Paul Oetken
Page 9 of 11


lists, defendants’ challenges to those cost estimates are inapplicable. The only new argument for
the Court to consider with respect to Response Costs is Defendants’ argument that ERA-RA did
not need to perform any new work in connection with the new 2017 inspection list. (Defs. Letter
9.) This argument should be rejected, as the PCAOB has submitted records showing that ERA-
RA analysts did, in fact, perform work for the 2017 new list. (Cook Decl. 7; Id. at Ex. 1.) They
only spent 595.5 hours creating the new 2017 list, as opposed to 1491 hours creating the old
inspection list, which may reflect that the new 2017 list required less work than the original 2017
list. But even if the Court were to find that the PCAOB has not demonstrated the need for
additional work by ERA-RA analysts on the new 2017 inspection list, this only accounts for
$54,432 of the $829,863 in Response Costs. 7

        PCAOB also calculated the Response Cost of performing ten additional inspections as part
of its 2016 inspections using a different method, not used to estimate Development Costs. (Cook
Decl. 13-15.) Defendants do not challenge the method used to calculate these costs, nor could
they, as PCAOB carefully calculated the time that its inspectors spent on the new inspections.
Additionally, this number was conservative. It included only the time spent conducting the
additional inspections. It did not include any time associated with selecting the ten additional
issuers that would be reviewed. (Cook Decl. 13.) Nor did it include the approximately 1,100 hours
spent incorporating the results of these additional reviews into the 2016 inspection report, which
would have added approximately $100,000 to the estimated cost. (Id. at 14-15, 17.)

         The Response Costs estimate is also conservative because PCAOB did not include the cost
of its response to the theft of the 2015 inspection list. After learning of the theft in 2017, PCAOB
spent approximately 2,900 hours to reevaluate KPMG’s remediation for the 2014 inspection year.
(Id. at 18.) It also made public Part II of KPMG’s 2014 and 2015 inspection reports. (Id.) The
cost associated with that analysis and effort was not included in the estimate of response costs.
For all these reasons, the Court should be confident that, should it decide to use Response Costs
as an estimate for loss instead of Development Costs, the Response Costs fall within the applicable
$550,000 to $1.5 million range of a 14-point Guidelines enhancement.

    IV.     The Restitution Amount Was Properly Calculated

        Next, defendants challenge the PCAOB’s restitution request in several respects. First,
they argue that the PCAOB should not receive any restitution because it did not suffer any
pecuniary loss. Second, they argue that the PCAOB’s request for attorneys’ fees cannot be
evaluated without billing statements. Third, they argue that PCAOB cannot recover attorneys’
fees for responding to trial subpoenas. Each of these arguments should be rejected.




7
  Indeed, even without counting any of the costs of creating the new 2017 list, the cost of the ten
additional 2016 inspections alone, $567,228, would put the defendants within the applicable range
for a fourteen-point Guidelines enhancement.
        Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 10 of 11
Letter to the Honorable J. Paul Oetken
Page 10 of 11


         First, restitution is appropriate—and indeed mandatory—here. The Mandatory Victim
Restitution Act (“MVRA”) requires restitution in cases where there has been an “offense against
property” that was “committed by fraud or deceit,” or in cases where the victim has suffered
“pecuniary loss.” 18 U.S.C. §§ 3663A(c)(1)(A)(ii), 3663A(c)(1)(B). The MVRA further
provides that, “in the case of an offense resulting in . . . loss . . . of property of a victim,” the
restitution order must require the defendant to “return the property” or make restitution in “the
value of the property.” 18 U.S.C. §§ 3663A(b)(1)(A)-(B). Here, the wire fraud scheme was an
offense resulting in loss of property committed by fraud or deceit, and as discussed above, the
defendants’ actions caused the PCAOB to suffer a pecuniary loss. Accordingly, restitution,
totaling the value of the property, is required by the MVRA.
        Defendants argue that Gaind v. United States, 871 F. Supp. 186 (S.D.N.Y. 1994),
supports their argument that there was no loss. There, the Environmental Protection Agency
(“EPA”) was the victim of a scheme where the defendant caused his company to submit false
statements to the EPA by backdating tests. The defendant argued that the EPA did not lose the
full amount the EPA paid for the backdated tests, because parts of the tests were usable. The
court found that the full amount was recoverable because the tests were “undermined by
fraudulent entries into the record,” and thus “their use in obtaining compliance with
environmental laws is destroyed.” Id. at 189. The court further noted that the EPA suffered
“nonmeasurable losses of public confidence,” and that “additional restitution for intangible
losses could properly have been imposed.” Id. Gaind does not in any way undermine the
PCAOB’s request for restitution. Rather, it shows that a regulator may recover quantifiable
pecuniary losses from a fraud.
         Second, defendants argue that the PCAOB’s request for attorneys’ fees cannot be
evaluated without reviewing the underlying billing entries. This argument ignores, however,
that the PCAOB’s outside counsel put in a detailed declaration summarizing the legal fees and
expenses requested. (Shur Decl., Dkt. No. 358-1). The Shur Declaration delineates whether the
attorneys’ fees and expenses relate to (1) the Government’s pre-indictment investigation; (2) the
Government’s post-indictment investigation and trial preparation; or (3) trial proceedings. (Shur
Decl. 2-13.) The declaration also specifically notes that the PCAOB has not included in its
request any fees or expenses incurred in connection with outside counsel’s own investigation.
(Id. at 1.) In this light, the Shur Declaration, alone, is more than sufficient to support the
PCAOB’s request for attorneys’ fees and expenses. Further, the PCAOB has made clear that it is
willing to make the billing entries available for in camera review if necessary.
        Third, the defendants argue that the PCAOB cannot recover legal fees and expenses
associated with responding to trial subpoenas submitted by the defense. This strained argument
is contradicted by the plain language of the MVRA, which provides that victims may recovered
“expenses incurred during participation in the investigation or prosecution of the offense or
attendance at proceedings related to the offense.” 18 U.S.C. § 3663A(b)(4). Responding to
subpoenas issued by the defendants, in connection with an upcoming trial, is undoubtedly an
expense incurred during the prosecution of the offense. See United States v. Wong, 2014 WL
2700925, at *2 (N.D. Cal June 13, 2014 (“Whether the subpoena issues from the government or
a defendant, the result is the same from the perspective of the victim—both require the victim to
        Case 1:18-cr-00036-JPO Document 378 Filed 07/26/19 Page 11 of 11
Letter to the Honorable J. Paul Oetken
Page 11 of 11


incur costs and participate in the prosecution.”). If there had not been any prosecution, there
would not have been any defense subpoenas requiring a response.
         Lagos v. United States, 138 S. Ct. 1684 (2018), is not to the contrary. There, the Court
considered whether “investigation” and “proceedings” was limited to government investigations
and criminal proceedings, or whether it include private investigations and civil or bankruptcy
litigation. Id. at 1688. The Court concluded that the words were limited to “government
investigations and criminal proceedings.” The Court in no way limited expenses recoverable in
criminal proceedings to expenses connected to the Government’s side of the case. Defendants’
argument to the contrary is frivolous and should be rejected.

   V.      Conclusion

        The Court should find that a fourteen-point loss enhancement applies to all defendants in
this case, and find that the restitution amount proposed by the PCAOB is appropriate.


                                                Respectfully submitted,


                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                          by:                      /s/
                                                Rebecca Mermelstein/ Jordan Estes/ Margaret
                                                Graham/ Martin Bell
                                                Assistant United States Attorneys
                                                (212) 637-2360/ 2543/ 2923/ 2463

cc: Counsel of Record (by ECF)
